The Honorable Jimmy "Red" Milligan State Representative P.O. Box 68 Yellville, AR 72687-0068
Dear Representative Milligan:
This is in response to your request for an opinion on the following question:
  Can a regional library be located in a county not participating in the regional library system if the quorum courts and other governing bodies approve?
RESPONSE
Please note that I have enclosed a copy of Attorney General Opinion99-164, which was recently issued with regard to the location of the North Arkansas Regional Library (NARL) offices. I assume that this is the focus of your question. Rather than restating the substance of Opinion99-164, therefore, I refer you to that opinion in response to your inquiry.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:EAW/cyh
Enclosure